PER CURIAM.
In this action the Industrial Commission seeks to compel the Arizona Power Company to insure and keep insured its employees, notwithstanding such employees may have rejected workmen’s compensation and retained their right to sue the employer for damages.
The question involved is settled against the contention of the plaintiff in Industrial Commission v. Orizaba Mining Co., ante, p. 152, 145 Pac. (2d) 850, to which reference is made.
ROSS and STANFORD, JJ., and ¥M. O. HALL, Superior Court Judge, concur.
Note: Because of the illness of Chief Justice Mc-ALISTER, the Honorable ¥M. O. HALL, Judge of the Superior Court of Pima County, was called to sit in his place and stead.